Citation Nr: 1630828	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating than 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2016, the Veteran testified at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  The record was held open for 30 days to obtain updated VA treatment records, which have been obtained through May 2016.


REMAND

The Veteran is seeking a higher initial rating than 50 percent for his service-connected PTSD.  The Veteran was last afforded a VA psychiatric examination in February 2011.  Upon examination, the Veteran was diagnosed with PTSD and depressive disorder, secondary to PTSD.  The examiner indicated reduced reliability and productivity due to PTSD symptoms.  He noted the Veteran has struggled from explosiveness and sleep impairment since service, which impacts his functioning.  He further indicated the Veteran has a perpetual need to be busy to avoid thinking of past traumas, has a history of occupational impairment as he was intolerant of others who behaved/thought differently than him, is depressed, and also suffers from interpersonal conflict struggles with developing close and meaningful relationships with others.  The examiner further noted it was not until the Veteran's discharge from service that his symptoms became increasingly worse and began to interfere with his daily functioning.

Since the February 2011 examination, the Veteran submitted a December 2013 substantive appeal, in which he indicated the VA failed to consider the severity of his occupational and social impairment, to include his intermittent inability to perform activities of daily living, in awarding a 50 percent evaluation for his service-connected PTSD.  Additionally, he reported in the April 2014 substantive appeal that he is paranoid, rarely goes out of his house and fails to get dressed or groom himself when he knows he will stay at home.

The Veteran was also afforded a May 2016 Board hearing, in which he and his representative indicate the most recent February 2011 VA examination report failed to accurately reflect his total symptomatology and current level of severity.  The Veteran noted he has strained relationships with his family and fails to take care of himself, including with his physical hygiene.  The Veteran further reported that he had difficulty with relationships at work in the past.

In light of the Veteran's lay statements, including his testimony at the May 2016 Board hearing, the record raises a question as to the current severity of his service-connected PTSD.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA psychiatric examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since May 2016.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination conducted by an appropriate medical professional to determine the current severity of his PTSD.  The Veteran's claims file must be provided to the examiner for review.

After reviewing the claims file, eliciting a history of the Veteran's PTSD symptoms, and conducting an appropriate clinical examination, the examiner is to characterize the current and recent severity of the Veteran's PTSD.  Further, the examiner is to specifically describe the social and occupational impairment stemming from the Veteran's service-connected PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the appeal.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

